Citation Nr: 0317927	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-06 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to vocational rehabilitation services 
under the provisions of Chapter 31, Title 38, United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1985 to 
January 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in April 2001 by the 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
and Counseling Division (VR&C) in Memphis, Tennessee.

The Board notes that the veteran was sent a letter by the 
Nashville, Tennessee, VA Regional Office (RO) in April 2002 
regarding claims for service connection for post-traumatic 
stress disorder, herpes, and eczema.  There is no indication 
in the claims file that these claims have been adjudicated.  
These matters are referred to the RO for appropriate action. 

Although the VR&C division of the RO has impliedly reopened 
the claim for entitlement to vocational rehabilitation 
services under the provisions of Chapter 31, Title 38, United 
States Code, and denied entitlement on the merits, the Board 
of Veterans' Appeals (Board) must make its own determination 
as to whether new and material evidence has been submitted to 
reopen a claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of the finding of the RO.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the 
issue has been characterized as noted on the title page.

The reopened claim for entitlement to vocational 
rehabilitation services under the provisions of Chapter 31, 
Title 38, United States Code, is addressed in the REMAND 
appended to the decision reopening the claim.


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of notification of an October 1998 VR&C 
determination denying entitlement to vocational 
rehabilitation services under the provisions of Chapter 31, 
Title 38, United States Code.
 
2.  Since the October 1998 unappealed VR&C denial of the 
claim for entitlement to vocational rehabilitation services 
under the provisions of Chapter 31, Title 38, United States 
Code, evidence was received which was not previously before 
agency decisionmakers and which bears directly and 
substantially upon the specific matter under consideration.  
This evidence is neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The October 1998 VR&C division of the RO determination 
that denied a claim for entitlement to vocational 
rehabilitation services under the provisions of Chapter 31, 
Title 38, United States Code, is final.  38 U.S.C.A. § 7105 
(West 2002).  

2.  Evidence received since the October 1998 rating decision 
denying entitlement to vocational rehabilitation services 
under the provisions of Chapter 31, Title 38, United States 
Code, which was the last final denial with respect to this 
issue, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. § 3.156 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  First, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103.  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C. § 5103A. 

In the present case, the Board reopens the claim for the 
benefit sought on appeal.  Under these circumstances, which 
are only of benefit to the claim, there is no prejudice to 
the veteran in adjudicating the application to reopen without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Claim Reopened

Pertinent law and regulations indicate that a veteran shall 
be entitled to a program of rehabilitation services under 38 
U.S.C.A. Chapter 31 if the veteran has a service-connected 
disability which is compensable or is likely to be 
compensable at less than 20 percent, if the individual filed 
an original application for Chapter 31 benefits before 
November 1, 1990; or has a service-connected disability of 20 
percent or more; and is determined to be in need of 
rehabilitation to overcome an employment handicap.  38 C.F.R. 
§ 21.40 (2002).

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2002).  The veteran's claim was filed prior to August 
29, 2001; consequently, the version of § 3.156 in effect 
before August 29, 2001 applies.  For the purposes of 
establishing whether new and material evidence has been 
received, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

Following notification of an initial review and adverse 
determination, a notice of disagreement must be filed within 
one year from the date of notification thereof; otherwise, 
the determination becomes final and is not subject to 
revision except on the receipt of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In the case at hand, the veteran did not file a notice of 
disagreement within one year of an October 1998 letter 
notifying her of the unfavorable October 1998 VR&C 
determination.  Thus, the decision became final.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2002) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108.

In the present case, since the October 1998 denial, which was 
the last final denial of the claim, the RO has received new 
and material evidence, to include evidence that she has 
developed work-related tendonitis of the shoulders, as 
indicated in an April 2001 VA Counseling Narrative prepared 
for purposes of evaluating her claim.  According to the 
veteran, this has made the lifting of mail bags very painful, 
requiring her to be reassigned in her duties at the Postal 
Service.  

An October 2001 VA record of treatment, incidentally obtained 
in connection with other benefits claims before VA, and 
associated with the VA claims file (rather than the VA 
vocational rehabilitation benefits file), corroborates that 
the United States Postal Service was to be advised by a VA 
physician that the veteran was to do no lifting, pulling or 
pushing of weights greater than 25 pounds, as a result of a 
left shoulder injury.  A November 2001 note of treatment from 
a VA orthopedic attending physician indicates light duty and 
no lifting of more than 20 pounds.  A January 2002 VA 
orthopedic consult record indicates that her left shoulder 
was feeling a little better, and that she had good range of 
motion bilaterally, but that physical examination was 
positive for impingement.

This new lay and medical evidence indicates that the veteran 
has acquired additional disability constituting an employment 
handicap.  This is evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, reopening of 
the claim is warranted.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to vocational rehabilitation services under 
the provisions of Chapter 31, Title 38, United States Code, 
is reopened.





REMAND

The appellant has not been apprised of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 
(2000) (VCAA), with respect to her claim for VA vocational 
rehabilitation services.  The RO and VR&C should ensure 
compliance with the duty to notify and assist provisions of 
the VCAA, to include notifying the veteran of the evidence 
needed to substantiate her claim and the avenues through 
which she might obtain such evidence, and of the allocation 
of responsibilities between her and VA in obtaining such 
evidence.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

Also, as discussed in the decision reopening this claim 
above, the record contains medical and lay evidence 
indicating that the veteran has acquired additional 
disability constituting an employment handicap.  Pursuant to 
the VCAA, any additional relevant records describing the 
severity of the veteran's shoulder disability and the extent 
to which it interferes with her employment should be 
obtained.  

Additionally, VA medical evidence that her shoulder 
disability was interfering with her employment, including 
records of treatment dated October 2001, November 2001, and 
January 2002, was received by the RO after the issuance of 
the Statement of the Case in June 2001, and without issuance 
of a Supplemental Statement of the Case.  This evidence is 
currently associated with the VA claims file rather than the 
VA vocational rehabilitation file.  A Supplemental Statement 
of the Case with consideration of this relevant evidence 
should be issued.  See 38 C.F.R. § 19.31.    

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  See Disabled American Veterans, 
et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit held that 38 C.F.R. § 
19.9(a)(2) was invalid because in conjunction with 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration and without 
having to obtain the appellant's waiver, which was contrary 
to 38 U.S.C. § 7104(a).  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.

In light of the Federal Circuit's holdings, the Board 
concludes that it must remand the veteran's claim for the RO 
or VR&C, where applicable, to accomplish the duties to notify 
and assist as mandated by the VCAA, to include notifying the 
veteran of the evidence needed to substantiate her claim and 
the avenues through which she might obtain such evidence, and 
of the allocation of responsibilities between her and VA in 
obtaining such evidence.  See 38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  The RO and VR&C must assure 
compliance with the applicable 
requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2002).  The RO or VR&C (where 
applicable) should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, to include 38 U.S.C. § 5103(b).  
The RO's and VR&C's attention is directed 
to Quartuccio v. Principi, supra, 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present. 

The letter should include a request that 
the veteran identify all United States 
Postal Service medical and employment 
records, and private and VA medical 
records, pertinent to the severity of her 
claimed bilateral shoulder disability and 
the extent to which it interferes with 
her employment, and that she provide any 
releases necessary for obtaining these 
records, or, where applicable, that she 
instead obtain and submit the records 
herself if she prefers.

2.  After completing any additional 
development deemed necessary, the VR&C 
division of the RO should readjudicate 
the issue of entitlement to vocational 
rehabilitation services under the 
provisions of Chapter 31, Title 38, 
United States Code, with consideration of 
all of the evidence added to the record 
since the Statement of the Case (SOC) 
issued in June 2001.
 
3.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the VR&C division of the RO 
should issue a Supplemental Statement of 
the Case, which must contain notice of 
all relevant action taken on the claim, 
to include a summary of all of the 
evidence added to the record since the 
June 2001 SOC.  A reasonable period of 
time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until she is otherwise notified by the VR&C or RO.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO 
and VR&C.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



